         6:19-cv-01387-DCC      Date Filed 02/24/20       Entry Number 43        Page 1 of 10




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

    KALEB NELSON, an individual,                      Case No. 6:19-cv-01387-TMC

                 Plaintiff,
                                                      DEFENDANT’S MOTION TO STAY
    v.                                                PROCEEDINGS AND INCORPORATED
                                                      MEMORANDUM OF LAW
    PMC HOME & AUTO INSURANCE
    AGENCY, LLC, a Florida company,

                 Defendant.



          Defendant, PMC Home & Auto Insurance Agency, LLC (“PMC”), by and through its

undersigned counsel, files this Motion to Stay proceedings in this action pending the decision of

the United States Supreme Court in Barr v. American Association of Political Consultants, No.

19-631.1

                                PRELIMINARY STATEMENT

          In their First Amended Complaint, Plaintiff Kaleb Nelson alleges violations of the

Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (the “TCPA”). Plaintiff contends

that Defendant violated §§ 227(b)(1)(A) and (c)(5) of the TCPA. See Dkt. No. 25 at ¶¶40, 46,

51. At present, PMC’s Motion to Strike, which it demonstrates Plaintiff’s inability to certify its

1
  Defendant notes that it has a pending Motion to Strike Class Allegations (Dkt. No. 29) (the “Motion
to Strike”) and a separate Motion to Stay Discovery Pending a ruling on the Motion to Strike (Dkt.
No. 30). The filing of this Motion to Stay does not waive any of the defenses or challenges
previously asserted by PMC. See Harold H. Huggins Realty, Inc. v. FNC, Inc., No. RWT-07-cv-
1203, 2009 WL 10727976, at *6 (D. Md. Jan. 8, 2009) (holding that a motion to stay “is not a
responsive pleading capable of waiving a Rule 12(b)(3) venue defense”); see also Lane v. XYZ
Venture Partners, L.L.C., 322 F. App'x 675, 678 (11th Cir. 2009) (“[A] motion to stay is neither a
responsive pleading nor a motion made under Rule 12, and thus does not operate as a waiver of [a]
defense,” including lack of personal jurisdiction, “under Rule 12(h).”); Toenniges v. Ammons, No.
1:09-CV-165 WLS, 2014 WL 66589, *3 (M.D. Ga. Jan. 8, 2014) (observing that the filing of a
motion to stay does “not constitute a waiver of [the] ability to challenge service of process”), aff'd
sub nom. Toenninges v. Georgia Dep't of Corr., 600 F. App'x 645 (11th Cir. 2015).
     6:19-cv-01387-DCC          Date Filed 02/24/20      Entry Number 43        Page 2 of 10




proposed classes, is pending before the Court.

       Following a recent decision to grant certiorari, the United States Supreme Court is poised

in the next five or so months to determine whether the TCPA, and in particular at least one of the

provisions under which this lawsuit has been brought, remains valid law or, if the Supreme Court

agrees with the Fourth Circuit’s ruling that § 227(b)(1)(A)’s exemption for calls that relate solely

to efforts to collect a debt owed to or guaranteed by the United States violates the Free Speech

Clause of the First Amendment to the United States Constitution and is therefore

unconstitutional, whether the entire provision is invalidated in full. See Barr v. American Ass’n

of Political Consultants, No. 19-631, 2020 WL 113070 (U.S. Jan. 10, 2020) (“AAPC”); see also

Am. Ass’n of Political Consultants, Inc. v. Fed. Commc’ns Comm’n, 923 F.3d 159, 166-68, 171

(4th Cir. 2019). PMC intends to assert that First Amendment defense in any Answer, as it did in

response to the original Complaint (Dkt. No. 11), should one be required to be filed in this case.

       Respondents in AAPC expressly sought review of the severability ruling, and contend, as

PMC contends here, that the underlying restrictions on speech and the use of an automatic

telephone dialing system or a prerecorded voice in § 227(b)(1)(A) should be invalidated as

unconstitutional. See Barr v. American Ass’n of Political Consultants, No. 19-631, 2019 WL

6609436, *2 (U.S. Dec. 4, 2019) (Brief for Respondents in Support of Certiorari). Any such

conclusion would presumably apply equally to the TCPA’s similar restrictions on speech and the

use of a prerecorded voice on calls to residential landlines codified at § 227(b)(1)(B), which are

subject to the same “government debt-collection exemption” at issue in AAPC.

       The Supreme Court is expected to rule by the end of this term in June 2020. That ruling

may, as respondents in the appeal seek, invalidate the statute that is the source of Plaintiff’s sole

cause of action. Under these circumstances, the interests of judicial economy and the public



                                                 2
     6:19-cv-01387-DCC          Date Filed 02/24/20      Entry Number 43        Page 3 of 10




welfare as well as the lack of any prejudice to Plaintiff weigh heavily in favor of staying the

proceedings in this action pending the outcome of AAPC.

                                          ARGUMENT

I.     THE APPLICABLE LEGAL STANDARD

       The power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants. Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936). Consequently, a

district court may “find it is efficient for its own docket and the fairest course for the parties to

enter enter a stay of an action before it pending resolution of independent proceedings which

bear upon the case.” Brown-Thomas v. Hynie, 1:18-CV-02191-JMC, 2019 WL 1043724, at *3

(D.S.C. Mar. 5, 2019), review denied, 1:18-CV-02191-JMC, 2019 WL 2442346 (D.S.C. June 12,

2019) (quoting Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 862 (9th Cir. 1979)).

Where there is “substantial overlap between the legal issues in the case and those before the

Supreme Court,” a stay may be warranted. Intl. Refugee Assistance Project v. Trump, 323 F.

Supp. 3d 726, 732 (D. Md. 2018) (quoting Order at 7-8, Pars Equality Ctr. v. Trump, No. 17-cv-

0255-TSC (D.D.C. Mar. 2, 2018) (EFC No. 143)). Such stays are routinely issued when a

pending Supreme Court ruling may be dispositive or significantly affect the case being stayed.2


2
 See, e.g., Cmty. State Bank v. Strong, 651 F.3d 1241, 1247 (11th Cir. 2011); Assoc. for Disabled
Americans, Inc. v. Fla. Int’l Univ., 405 F.3d 954, 956 (11th Cir. 2005); Barnes v. CS Mktg. LLC, No.
19-24218-CIV, 2020 WL 30373, at *3 (S.D. Fla. Jan. 2, 2020); Saleh v. Me Bath Spa Experience,
LLC, No. 17-CV-62322, 2018 WL 398325, *4 (S.D. Fla. Jan. 12, 2018); Ricks v. Allied Interstate,
LLC, No. 3:16-CV-00205-HES-PDB, 2016 WL 4505173 (M.D. Fla. July 11, 2016); Shahin v.
Synchrony Fin., et al., No. 8:15-cv-02941-MSS-EAJ, 2016 WL 4502461 (M.D. Fla. Apr. 12, 2016);
Luster v. Sterling Jewelers, No. 1:15–cv–2854, 2015 WL 9255553, *3 (N.D. Ga. Dec. 17, 2015);
Mackiewicz v. Nationstar Mortg., LLC, Case No. 6:15-cv-00465, 2015 WL 11983233 (M.D. Fla.
Nov. 10, 2015); Colby v. Publix Super Mkts., Inc., No. 2:11-CV-590-RDP, 2012 WL 2357745, *2-3
(N.D. Ala. 2012); Bainbridge v. Tuter, No. 8:99-CV-2681-T-27TBM, 2004 WL 5579425, *1 (M.D.
Fla. Sept. 24, 2004); Held v. Davis, 778 F. Supp. 527, 528 (S.D. Fla. 1991); Sierra Club v. Coca-
Cola Corp., 673 F. Supp. 1555, 1557 (M.D. Fla. 1987); Sigvartsen v. Smith Barney Harris Upham &
                                                 3
      6:19-cv-01387-DCC         Date Filed 02/24/20       Entry Number 43      Page 4 of 10




See Hickey v. Baxter, 833 F.2d 1005 (4th Cir.1987) (unpublished table decision) (affirming

district court’s order staying proceedings pending Supreme Court resolution of relevant issues);

Trump, 323 F. Supp. 3d 726, 732 (granting a stay where “resolution of the issues before the

Supreme Court will likely have a direct impact on the future course of the case”).

       In determining whether to grant a stay, a court may consider the following factors: “(1)

the potential prejudice to the non-moving party; (2) the hardship and inequity to the moving

party if the action is not stayed; and (3) the judicial resources that would be saved by avoiding

duplicative litigation if the case is in fact stayed.”   Hynie, 2019 WL 1043724, at *3 (quoting

Mitchell v. Lonza Walkersville, Inc., C/A No. RDB–12–3787, 2013 WL 3776951, at *2 (D. Md.

July 17, 2013)). The proponent of a stay has the burden of proving the requested stay is justified.

See Clinton v. Jones, 520 U.S. 681, 708 (1997).

II.    THE PROCEEDINGS SHOULD BE STAYED PENDING THE RULING IN AAPC

       The applicable factors all weigh in favor of granting a relatively brief stay of the

proceedings of, at most, five months pending the Supreme Court’s ruling in AAPC. If the

restrictions of 47 U.S.C. § 227(b)(1)(A) and (B), which are the bases of Plaintiff’s claims, (see

Dkt. No. 17 at ¶ 95), and both of which contain the “government debt collection” exemption at

issue in AAPC, are invalidated as unconstitutional, that would be the end of this case. Plainly, a

court cannot enforce an unconstitutional statute.

       A.      A Decision in AAPC is Imminent and May Dispose of this Suit
       The requested stay will not be immoderate or indefinite in duration. A stay is not

immoderate or indefinite in duration where “[t]he Supreme Court has already granted

certiorari,” because that “means . . . a decision is imminent within a year.” Boise v. ACE USA,

Inc., No. 15-CIV-21264, 2015 WL 4077433, *6 (S.D. Fla. July 6, 2015). Since the Supreme

Co., No. 84-540-CIV-T-15, 1985 WL 8033, *1 (M.D. Fla. May 31, 1985).
                                                    4
     6:19-cv-01387-DCC          Date Filed 02/24/20       Entry Number 43         Page 5 of 10




Court has granted certiorari in AAPC, this standard is met. Moreover, according to a 2015

article from the Duke Law Review, which sampled 7,219 cases decided by the United States

Supreme Court between 1946 and 2012, 99 percent of Supreme Court cases are decided in the

same term in which certiorari is granted. Lee Epstein, et al., The Best for Last: The Timing of

U.S. Supreme Court Decisions, 64 Duke L.J. 991, 993 nn.5 & 6 (2015).                   It is therefore

reasonable to expect a ruling in AAPC by the end of June 2020, when the Supreme Court’s

current term will end. Such a stay of, at most, five months cannot be deemed to be of indefinite

or immoderate length.

       If the Supreme Court finds that the prohibitions on the use of automatic telephone dialing

systems or prerecorded voices set forth in § 227(b)(1)(A) or (B) is an unconstitutional restriction

on speech that must be severed from the TCPA, then Plaintiff’s claims would be extinguished.

Simply put, “[a]n unconstitutional act is not a law; it confers no rights; it imposes no duties; it

affords no protection; it creates no office; it is, in legal contemplation, as inoperative as though it

had never been passed.”       Norton v. Shelby County, 118 U.S. 425, 442 (1886).               Both §

227(b)(1)(A) and § 227(b)(1)(B) contain the “government debt collection” exception that the

Fourth Circuit deemed to violate the First Amendment, and the exception applies both to the

TCPA’s restriction on “using any automatic telephone dialing system or an artificial or

prerecorded voice” on a call to, inter alia, cellular telephones, (47 U.S.C. § 227(b)(1)(A)), and to

the restriction on “using an artificial or prerecorded voice to deliver a message” on a “call to any

residential telephone line,” (47 U.S.C. § 227(b)(1)(B)). Thus, the question of whether the Fourth

Circuit’s invalidation of only the “government debt collection” exemption was correct, or if the

underlying restrictions of § 227(b)(1) that are also at issue in this case should also be invalidated,

will have direct and potentially dispositive application to this lawsuit.



                                                  5
     6:19-cv-01387-DCC          Date Filed 02/24/20       Entry Number 43         Page 6 of 10




        As a general matter, when concluding that an exception to a speech restriction shows that

the restriction is unconstitutional, courts have consistently invalidated the restriction – as

relevant in this case, 47 U.S.C. § 227(b)(1)’s prohibition on the use of prerecorded voices – and

not just the exception (because keeping the restriction in place would, ironically, result in more

restricted speech).3 The Eleventh Circuit recently suggested that it believes the entire law may

be invalid on this ground in a case that did not involve any attempts to collect debt issued or

guaranteed by the United States. See Glasser v. Hilton Grand Vacations Co., LLC, No. 18-

14499, 2020 WL 415811, *5 (11th Cir. Jan. 27, 2020) (“[H]ow could it be consistent with the

First Amendment to make exceptions for calls with a specific content, such as the exception for

calls about government debts?”) (citing Am. Ass’n of Political Consultants, Inc. v. FCC, 923

F.3d 159, 169-171 (4th Cir. 2019)). Thus, it is hardly a far-fetched notion that the Supreme

Court may rule in a manner that will lead to the invalidation of the TCPA provisions at issue in

this lawsuit.

        It is hard to imagine a scenario that would be more dispositive to the case at bar than for

the sole basis for Plaintiff’s claim to be ruled unconstitutional, and thus unenforceable.

Numerous district courts have stayed TCPA lawsuits when an appellate court was set to issue a

controlling ruling that was likely to have a substantial effect on narrowing or streamlining the


3
  See Sorrell v. IMS Health Inc., 564 U.S. 552, 563-66 (2011); Greater New Orleans Broad. Ass’n v.
United States, 527 U.S. 173, 190 (1999); Minneapolis Star & Tribune Co. v. Minn. Comm’r of
Revenue, 460 U.S. 575, 592-93 (1983); First Nat’l Bank of Boston v. Bellotti, 435 U.S. 765, 795
(1978); Police Dep’t of Chicago v. Mosley, 408 U.S. 92, 102 (1972). See also, e.g., Rappa v. New
Castle Cty., 18 F.3d 1043, 1072-73 (3d Cir. 1994) (declining to sever unconstitutional exception to
ordinance regarding content of advertising signs, even though “the rest of the statute could surely
function independently,” because “[e]liminating the offending exception would mean that we would
be requiring the State to restrict more speech than it currently does”); Dimmitt v. City of Clearwater,
985 F.2d 1565, 1572 (11th Cir. 1993) (criticizing the district court for invalidating “only the
exemption” to a permit requirement because that leaves plaintiff “in a worse position than if the City
had prevailed, and thus the permit requirement “must also be declared unconstitutional as it exists in
this statutory framework”).
                                                  6
     6:19-cv-01387-DCC          Date Filed 02/24/20       Entry Number 43        Page 7 of 10




claims and issues.4 Here, the potential outcome of the AAPC ruling could be to dispose of

Plaintiff’s TPCA claims.

       B.      Staying This Action Will Conserve Judicial Resources
       A stay is appropriate at this time because of AAPC’s potentially dispositive consequences

for the case at hand. Indeed, there is a distinct possibility that Plaintiff’s claims will become null

and void as a result of the Supreme Court’s decision. If that happens, “any judicial resources

spent on this matter between now and then would essentially be to no avail.” Duchene v.

Westlake Servs., LLC, No. 2:13-CV-01577, 2015 WL 5947669, *4 (W.D. Pa. Oct. 13, 2015); see

also Blackenship v.Trump, Jr., et al., 2:19-CV-00549, 2020 WL 748874, at *2 (S.D.W. Va. Feb.

13, 2020) (“ . . . any resources devoted to the time-consuming and expensive discovery process

would be fruitless.”). To paraphrase Judge Cooke, “the significant time, expense, and resources

required to litigate this case on the merits will be for naught if the Supreme Court rules” that the

same restrictions at issue in this lawsuit violate the First Amendment and are therefore

unconstitutional and invalid. Boise, 2015 WL 4077433 at *5 (internal quotation omitted).

Accordingly, it is in the best interests of judicial economy to conserve the Court’s resources for

those actions in which there is not a risk that a relatively imminent decision (by the end of June

2020) from the Supreme Court will undo any Court decisions and vitiate any costly and

extensive motion practice, briefing, and discovery conducted by the litigants.

       C.      A Stay Will Benefit the Public Interest
       The requested stay would also be in the public interest. Moving forward with the Sword

of Damocles-like situation of the Supreme Court ruling looming over the ensuing proceedings,
4
 See, e.g., Barnes v. CS Mktg. LLC, No. 19-24218-CIV, 2020 WL 30373, *3 (S.D. Fla. Jan. 2, 2020);
Saleh v. Me Bath Spa Experience, LLC, No. 17-CV-62322, 2018 WL 398325, *4 (S.D. Fla. Jan. 12,
2018); Ricks v. Allied Interstate, LLC, No. 3:16-CV-00205-HES-PDB, 2016 WL 4505173 (M.D. Fla.
July 11, 2016); Shahin v. Synchrony Fin., et al., No. 8:15-cv-02941-MSS-EAJ, 2016 WL 4502461
(M.D. Fla. Apr. 12, 2016); Mackiewicz v. Nationstar Mortg., LLC, Case No. 6:15-cv-00465, 2015
WL 11983233 (M.D. Fla. Nov. 10, 2015); Tel. Sci., 2015 WL 7444409 at *3.
                                                  7
     6:19-cv-01387-DCC          Date Filed 02/24/20       Entry Number 43        Page 8 of 10




when it could dispose of the entire action, would not serve any party’s or potential class

member’s interests. Not only would all of the parties suffer prejudice should this case not be

stayed, but the public at large would, as well, particularly since“[it] is an eminently logical

means to prevent wasting the time and effort of all concerned, and to make the most efficient use

of judicial resources.” Blackenship, 2020 WL 748874, at *2 (quoting United States v. Daily

Gazette Co., No. CIV.A. 2:07-0329, 2007 WL 7575700, at *2 (S.D.W. Va. Oct. 18, 2007)) . See

also, e.g., Southstar Capital Group, I, LLC v. 1662 Multifamily LLC, No. 6:18-CV-1453-ORL-

40DCI, 2019 WL 3752892, *5 (M.D. Fla. Aug. 8, 2019) (finding stay appropriate because “a

stay would serve the public interest by preserving judicial economy and ensuring the orderly

progression of this litigation.”); Lopez v. Miami-Dade County, 145 F. Supp. 3d 1206, 1208 (S.D.

Fla. 2015) (staying proceedings because “there is a public interest in judicial economy and

efficiency”). Absent a stay, those limited judicial resources might ultimately be wasted. The

public interest would be better served by entering a brief stay of most likely no more than five

months in this case and allow the Court’s time and resources to be directed toward the other

matters on its case docket during the stay, particularly when any time spent on this case in the

next five months may end up being for naught.

       D.      None of the Parties Will Suffer a Hardship or Prejudice from a Stay
       Should a stay be granted, no prejudice will befall any party. While Plaintiff may argue he

has the right to the speedy resolution or his claims, “having to wait” even as much as “eight to

nine months to continue litigation is not, itself, sufficiently prejudicial to outweigh the very plain

benefits of staying the case, particularly when the issues pending at the Supreme Court go to this

Court’s power to hear the case.” Duchene, 2015 WL 5947669 at *4. Indeed, courts generally

have found that a stay of up to a year does not constitute undue prejudice. See Jean v. City of

Dallas, Texas, No. 3:18-CV-2862-M, 2019 WL 4597580, *3 (N.D. Tex. Sept. 22, 2019); Quinn-

                                                  8
     6:19-cv-01387-DCC          Date Filed 02/24/20      Entry Number 43        Page 9 of 10




White v. Novartis Pharm. Corp., No. CV 16-4300 PSG (AGRx), 2016 WL 11519285, *4 (C.D.

Cal. Oct. 7, 2016); Boise, 2015 WL 4077433 at *6; Cellectis S.A. v. Precision Biosciences, Inc.,

5:08-CV-00119-H, 2010 WL 3430854, at *4 (E.D.N.C. Aug. 31, 2010).

       The hardship to PMC if the case continues and the lack of hardship to Plaintiff and

putative class members if the case is stayed further weigh in favor of a brief stay of the

proceedings in this case until the Supreme Court issues its ruling in AAPC.

                                CERTIFICATE OF
                     CONFERRAL PURSUANT TO LOCAL RULE 7.02

       Counsel for Defendant conferred with counsel for Plaintiff regarding the requested relief.

The parties were not able to resolve this dispute and Plaintiff’s counsel advised that “it is

premature to meet and confer regarding the proposed motion while defendant’s other motions are

pending”.

                                         CONCLUSION

       The Court should stay this case pending the Supreme Court’s decisions in AAPC to lessen

the Court’s and the parties’ litigation burden, especially in light of the risk the Court and the

parties run by continuing to litigate this action in the face of a Supreme Court decision that could

dispose of this action entirely.    It is in the best interests of this Court’s available judicial

resources, the public interest, and the parties’ respective litigation burdens to await decision from

the Supreme Court in AAPC to ascertain the decision’s disposition upon this action.

Accordingly, Defendant requests that this Court grant the Motion to Stay pending the Supreme

Court’s decision in AAPC, and ordering such further relief as this Court deems just and proper.

                                              TURNER PADGET GRAHAM & LANEY, PA

                                              /s/John S. Wilkerson, III__________________
                                              John S. Wilkerson, III (Federal Bar. No.: 4657)
                                              Post Office Box 22129

                                                 9
6:19-cv-01387-DCC   Date Filed 02/24/20   Entry Number 43     Page 10 of 10




                                Charleston, SC 29413
                                Telephone: 843-576-2801
                                Facsimile: 843-577-1649
                                Email: jwilkerson@turnerpadget.com

                                Jeffrey A. Backman (Florida Bar No.: 662501)
                                GREENSPOON MARDER LLP
                                200 East Broward Boulevard, Suite 1800
                                Fort Lauderdale, Florida 33301
                                Telephone: 954.491.1120
                                Facsimile: 954.343.6958
                                Email: jeffrey.backman@gmlaw.com
                                Admitted Pro Hac Vice

                                Attorneys for Defendant, PMC Home & Auto
                                Insurance Agency, LLC




                                  10
